Exhibit 10.1
TELEDYNE TECHNOLOGIES INCORPORATED
2008 INCENTIVE AWARD PLAN
ADMINISTRATIVE RULES FOR THE
RESTRICTED STOCK AWARD PROGRAM
Effective as of January 20, 2009
Article I. Adoption and Purpose of the Program
     1.01 Adoption. These rules are adopted by the Personnel and Compensation
Committee of the Board of Directors pursuant to the authority reserved in
Article 12 of the Teledyne Technologies Incorporated 2008 Incentive Award Plan
(the “Plan”). The Plan is incorporated by reference in its entirety in these
rules. Capitalized terms used but not defined in these rules shall have the same
meanings as in the Plan. In the event of a conflict between the Plan and these
rules, the provisions of the Plan shall control.
     1.02 Purpose. The Restricted Stock Award Program (the “Program”) is
intended to assist the Company in attracting, retaining and motivating selected
key management employees through the grant of restricted stock that may vest
upon the Company’s attainment of certain performance goals and the participant’s
service with the Company for a specified period. The Program will (i) serve as a
tool for recruiting and retaining top talent, (ii) allow eligible individuals to
share the benefits of future growth in the value of the Company and (iii) better
align the financial interests of participants with those of the Company’s
stockholders.
Article II. Definitions
     For purposes of these rules, the capitalized terms set forth below shall
have the following meanings:
     2.01 Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company specifically setting
forth the terms and conditions of an award of Restricted Stock granted to a
Participant pursuant to Article VI of these rules.
     2.02 Committee means the Personnel and Compensation Committee of the Board.

 



--------------------------------------------------------------------------------



 



     2.03 Company means Teledyne Technologies Incorporated, a Delaware
corporation, and its successors.
     2.04 Date of Grant means the date as of which an award of Restricted Stock
is granted in accordance with Article VI of these rules.
     2.05 Effective Date means January 20, 2009.
     2.06 Fair Market Value means the average of the composite high and low
quoted sales prices of a share of Common Stock, as reported on the Composite
Tape for New York Stock Exchange Listed Companies, over the twenty (20) business
days on which a sale was reported that immediately precede the applicable date.
     2.07 Participant means any person designated pursuant to Article V of these
rules as eligible to participate under the Program.
     2.08 Performance Cycle means the multi-year performance cycle established
by the Committee as applicable to an Award and set for in the Award Agreement.
     2.09 Performance Goals means the performance goals established by the
Committee upon the recommendation of the Chief Executive Officer as applicable
to an Award and set forth in the Award Agreement.
     2.10 Plan means the Teledyne Technologies Incorporated 2008 Incentive Award
Plan, as the same may be amended from time to time.
     2.11 Program means the Restricted Stock Award Program, as the same may be
amended from time to time.
     2.12 Restricted Period means the period established under Section 6.02(b)
during which the restrictions apply to the Restricted Stock.
     2.13 Restricted Stock means shares of Common Stock awarded to a Participant
subject to restrictions as described in Article VI of these rules.
Article III. Administration
     The Program shall be administered by the Committee, which shall have
exclusive and final authority and discretion in each determination,
interpretation or other action affecting the Program and its Participants. The
Committee shall have the sole and absolute authority and discretion to interpret
the Program, to modify these administrative rules for the Program, to approve,
in accordance with Article V of these rules, the selection by the Company’s
Chief Executive Officer

2



--------------------------------------------------------------------------------



 



of the persons who will be Participants hereunder, to impose such conditions and
restrictions as it determines appropriate and to take such other actions and
make such other determinations in connection with the Program as it may deem
necessary or advisable.
Article IV. Common Stock Issuable under the Program
     4.01 Number of Shares of Common Stock Issuable. Subject to adjustments as
provided in Section 11.07 of the Plan, the maximum number of shares of Common
Stock available for issuance under the Program shall be such number as the
Committee grants. The Common Stock to be offered under the Program shall be
authorized and unissued Common Stock, or Common Stock which shall have been
reacquired by the Company and held in its treasury.
     4.02 Shares Subject to Terminated Awards. Shares of Common Stock forfeited
as provided in Section 6.02 of these rules may again be issued under the
Program.
Article V. Participation
     Participants in the Program shall be those officers and key employees of
the Company selected by the Chief Executive Officer and approved by the
Committee, each in its sole discretion, as eligible to participate in the
Program. Participants shall be designated to participate in the Program prior to
the commencement of each calendar year during the term of the Program; provided,
however, that with respect to the initial grants under the Program, such
designations shall be made no later than January 20, 2009. The designation of a
Participant with respect to any year shall not entitle that person to be
designated as a Participant with respect to any other year. The Chief Executive
Officer and the Committee shall consider such factors as each deems pertinent in
selecting and approving Participants. The Committee shall promptly provide to
each person designated as a Participant written notice of his or her
designation.
Article VI. Restricted Stock
     6.01 Restricted Stock Awards. Each calendar year, each Participant
designated for that year shall receive a grant of Restricted Stock with an
aggregate Fair Market Value equal to a percentage of the Participant’s annual
base salary in effect on the Date of Grant. Unless otherwise determined by the
Committee, the applicable percentage shall be thirty percent. The terms of all
such Restricted Stock grants shall be set forth in an Award Agreement between
the Company and the Participant which shall contain such forfeiture periods and
conditions, restrictions and other provisions, not inconsistent with these
rules, as shall be determined by the Committee.
     (a) Issuance of Restricted Stock. As soon as practicable after the Date of
Grant of Restricted Stock, the Company shall cause to be transferred on the
books of the Company shares of Common Stock, registered on behalf of the

3



--------------------------------------------------------------------------------



 



Participant, evidencing such Restricted Stock, but subject to forfeiture to the
Company retroactive to the Date of Grant if an Award Agreement delivered to the
Participant by the Company with respect to the Restricted Stock is not duly
executed by the Participant and timely returned to the Company. Until the lapse
or release of all restrictions applicable to an award of Restricted Stock, the
stock certificates representing such Restricted Stock shall be held in custody
by the Company or its designee.
     (b) Common Stockholder Rights. Beginning on the Date of Grant of the
Restricted Stock and subject to execution of the Award Agreement as provided in
Section 6.01(a) of these rules, the Participant shall become a stockholder of
the Company with respect to all Common Stock subject to the Award Agreement and
shall have all of the rights of a stockholder, including, but not limited to,
the right to vote such Common Stock and the right to receive dividends or
distributions, if any, paid with respect to such Common Stock; provided,
however, that any Common Stock or cash distributed as a dividend or otherwise
with respect to any Restricted Stock as to which the restrictions have not yet
lapsed shall be subject to the same restrictions as such Restricted Stock and
shall be held as prescribed in Section 6.01(a) of these rules.
     (c) Restriction on Transferability. None of the Restricted Stock may be
assigned, transferred (other than by will or the laws of descent and
distribution), pledged, sold or otherwise disposed of prior to lapse or release
of the restrictions applicable thereto.
     (d) Delivery of Common Stock Upon Release of Restrictions. Unless otherwise
provided in the applicable Award Agreement, upon expiration or earlier
termination of the Restricted Period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, the
restrictions applicable to the Restricted Stock shall lapse. As promptly as
administratively feasible thereafter, subject to the requirements of
Section 7.02 of these rules, the Company shall deliver to the Participant, or,
in the case of the Participant’s death, to the Participant’s legal
representatives, one or more stock certificates for the appropriate number of
shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.
6.02 Terms of Restricted Stock.
     (a) Forfeiture of Restricted Stock. Subject to Section 6.02(e) of these
rules, all Restricted Stock shall be forfeited and returned to the Company and
all rights of the Participant with respect to such Restricted Stock shall cease
and terminate in their entirety if during the Restricted Period (i) the
Participant transfers, sells or otherwise disposes of the Restricted Stock,
(ii) as of the end of the

4



--------------------------------------------------------------------------------



 



applicable Performance Cycle, the Committee determines that the Company failed
to achieve certain minimum Performance Goals during the Performance Cycle, or
(iii) except as otherwise provided in Section 6.02(d) or upon a Change in
Control, the employment of the Participant with the Company and its affiliates
terminates for any reason.
     (b) Restricted Period. Unless the Committee, in its discretion, provides
otherwise in the applicable Award Agreement, the Restricted Period for any grant
of Restricted Stock shall extend from the Date of Grant to the third anniversary
of the Date of Grant; provided, however, that, subject to the Committee’s
discretion under Section 6.02(e), in no event shall the Restricted Period expire
prior to the date that the Committee makes its determinations with respect to
the Company’s attainment of the applicable Performance Goals as described in
Section 6.02(c).
     (c) Forfeiture Upon Failure to Attain Certain Performance Goals. If, as of
the end of the Performance Cycle during the applicable Restricted Period, the
Committee determines that the Company has achieved certain minimum Performance
Goals for the Performance Cycle, a portion of the Restricted Stock (up to 100%)
shall be forfeited if the Committee determines that the Company’s overall
percentage attainment of the Performance Goals established for the Performance
Cycle is less than 100%. In that event, a portion of the Restricted Stock shall
be forfeited that is equal to (i) the aggregate number of shares of Restricted
Stock reduced by (ii) the aggregate number of shares of Restricted Stock
multiplied by the Company’s percentage attainment (but not more than 100%) of
the Performance Goals established for the Performance Cycle, as determined by
the Committee (any fractional share resulting from this calculation shall be
rounded up to the next whole share). Except as provided in Section 6.02(d), any
Restricted Shares which are not forfeited under this Section 6.02(c) shall
continue to be subject to the applicable restrictions for the remainder of the
Restricted Period.
     (d) Death, Disability or Retirement Prior to Expiration of the Performance
Cycle. Unless otherwise provided in the applicable Award Agreement, in the event
of the termination of a Participant’s employment due to death, disability (as
determined in the sole discretion of the Committee) or retirement pursuant to
the retirement policy of the Company or its applicable subsidiaries prior to the
expiration of the applicable Performance Cycle, the Participant (or the
Participant’s beneficiaries) shall continue to hold the Restricted Stock through
the expiration of the applicable Performance Cycle. At that time, the
restrictions shall lapse with respect to a portion of the Restricted Stock equal
to (i) the number of shares of Restricted Stock that would not be subject to
forfeiture under Section 6.02(a) or (c) had the Participant remained employed by
the Company through the end of the Performance Cycle multiplied by (ii) a

5



--------------------------------------------------------------------------------



 



fraction, the numerator of which is the number of full months during which the
Participant was employed by the Company from the beginning of the applicable
Performance Cycle through the date of the Participant’s termination of
employment and the denominator of which is the total number of months in the
Performance Cycle (any fractional share resulting from this calculation shall be
rounded up to the next whole share). Any remaining shares of Restricted Stock
shall be forfeited as of the end of the applicable Performance Cycle. If all of
the Participant’s Restricted Stock would be forfeited under Section 6.02(a) or
(c), then all of the Participant’s Restricted Stock shall be forfeited as of the
end of the applicable Performance Cycle.
     (e) Adjustment of Performance Cycle; Waiver of Restricted Period; Change in
Control. Notwithstanding anything contained in this Article VI to the contrary,
unless otherwise provided in the applicable Award Agreement, the Committee shall
have discretion to adjust the applicable Performance Cycle or waive the
Restricted Period or any other restrictions or conditions with respect to all or
a portion of the Restricted Stock as provided under Sections 7.02(b) and 8.02(e)
of the Plan; provided, further, in the event of a Change in Control of the
Company, restrictions on all Restricted Stock granted under the Program shall
lapse in their entirety immediately in accordance with Section 7.03 of the Plan.
Article VII. Miscellaneous
     7.01 Limitations on Transfer. The rights and interest of a Participant
under the Program may not be assigned or transferred other than by will or the
laws of descent and distribution. During the lifetime of a Participant, only the
Participant personally may exercise rights under the Program.
     7.02 Taxes. The Company shall be entitled to withhold (or secure payment
from the Participant in lieu of withholding) the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any Common Stock issuable under the Program, or with respect to any income
recognized upon the lapse of restrictions applicable to Restricted Stock, and
the Company may defer issuance of Common Stock hereunder until and unless
indemnified to its satisfaction against any liability for any such tax. The
amount of any withholding or tax payment shall be determined by the Committee or
its delegate and shall be payable by the Participant at such time as the
Committee determines. The Committee shall prescribe in each Award Agreement one
or more methods by which the Participant will be permitted to satisfy his or her
tax withholding obligation, which methods may include, without limitation, the
payment of cash by the Participant to the Company and the withholding, at the
appropriate time, of shares of Common Stock otherwise issuable to the
Participant in a number sufficient, based upon the Fair Market Value (as such
term is defined in the Plan) of such Common Stock, to satisfy such tax
withholding requirements.

6



--------------------------------------------------------------------------------



 



     7.03 Legends. All certificates for Common Stock delivered under the Program
shall be subject to such transfer restrictions set forth in these rules and such
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be endorsed on any such certificates making appropriate references to those
restrictions.
     7.04 Amendment and Termination. The Committee shall have complete power and
authority to amend or terminate these rules at any time it is deemed necessary
or appropriate. No termination or amendment of the Program may, without the
consent of the Participant to whom any award shall previously have been granted
under the Program, adversely affect the right of that individual under such
award; provided, however, that the Committee may, in its sole discretion, make
such provision in the Award Agreement for amendments which, in its sole
discretion, it deems appropriate.

7